DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 20 and 22-26 are rejected under 35 U.S.C. 103 as being unpatentable over Patel et al. in view of Wells et al. (US 2014/0357533 – cited previously) and TERGITOL® TMN-6.
With respect to independent claim 20, Patel et al. discloses a method of drilling a wellbore ([0002]), comprising: 
pumping an oleaginous wellbore fluid into a wellbore, the oleaginous wellbore fluid comprising:
an oleaginous continuous phase ([0022]);
a non-oleaginous discontinuous phase ([0023]);
an emulsifier stabilizing the non-oleaginous discontinuous phase in the oleaginous continuous phase ([0016]);
an organophilic clay ([0025]);
a weighting agent ([0026]); and
at least one wetting agent ([0020]) having an HLB value ranging from about 4 to 10.5 ([0016]) that is selected such that the oleaginous wellbore fluid has a 600 rpm dial value of less 
drilling the wellbore while circulating the oleaginous wellbore fluid in the wellbore ([0007]).
Patel et al. discloses the inclusion of an alcohol ethoxylate as noted above, an example of which is BIOADD 733 ([0035]).  Patel et al., however, fails to disclose an alcohol ethoxylate depicted by Formula I as claimed.
Wells et al. teaches invert emulsions used as drilling fluids wherein surfactants may be included therein; the surfactants are suggested as capable of use as emulsifiers and/or wetting agents ([0043]).  Examples thereof include alcohol ethoxylates, including those corresponding to Formula I as claimed ([0047]), wherein an example thereof includes branched secondary alcohol ethoxylates such as TERGITOL TMN Series.  The Examiner notes, secondary alcohol ethoxylates of this series include those having a lauryl group for R, as evidenced by Tergitol® TMN-6.  
Since Patel et al. discloses the use of an alcohol ethoxylate, in general, wherein the HLB thereof is between 4-9, and, further suggests wherein any emulsifying agent can be used to generate the invert emulsion, and Wells et al. provides examples of alcohol ethoxylates capable of use in invert emulsion drilling fluids to include TERGITOL TMN Series secondary alcohol ethoxylates, which, as noted above, include an R group that is a lauryl group, it would have been obvious to one having ordinary skill in the art to try an alcohol ethoxylate corresponding to the formula as claimed, in order to provide for a suggested emulsifying agent capable of providing for the drilling fluid as an invert emulsion.  The Examiner notes Wells et al. suggestion of the use of surfactants as emulsifiers and wetting agents, and, as such the interchangeability thereof.
In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985), In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Warren Corp v D F Newfield Co, 1 F Supp 773, 22 USPQ 313 (EDNY 1934).  If there is any difference between the 600 rpm dial value and 10 minute gel strength of the fluid of Patel et al. in view of Wells et al. and that of the instant claims, the difference would have been minor and obvious since “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), and, therefore, given the use of the same components within the wellbore fluid, one of ordinary skill would recognize the optimal amounts of each component to provide in order to arrive at the desired fluid properties.
With respect to depending claim 22, Patel et al. in view of Wells et al. teaches the oleaginous wellbore fluid including each of the elements as claimed.  Since Patel et al. in view of In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985), In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Warren Corp v D F Newfield Co, 1 F Supp 773, 22 USPQ 313 (EDNY 1934).  If there is any difference between the 10 minute gel strength at 40 degrees of the fluid of Patel et al. in view of Wells et al. and that of the instant claims, the difference would have been minor and obvious since “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), and, therefore, given the use of the same components within the wellbore fluid, one of ordinary skill would recognize the optimal amounts of each component to provide in order to arrive at the desired fluid properties.
With respect to depending claim 23, Patel fails to explicitly disclose a 6 rpm dial value at the temperature as claimed.  Since Patel et al. in view of Wells et al. teaches the same composition as claimed, the 6 rpm dial value would fall within the ranges as claimed since “Products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. See MPEP 2112.01(1), In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985), In re Ludtke, 441 F2d 660, 169 Northam Warren Corp v D F Newfield Co, 1 F Supp 773, 22 USPQ 313 (EDNY 1934).  If there is any difference between the 6 rpm dial value of the fluid of Patel et al. in view of Wells et al. and that of the instant claims, the difference would have been minor and obvious since “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), and, therefore, given the use of the same components within the wellbore fluid, one of ordinary skill would recognize the optimal amounts of each component to provide in order to arrive at the desired fluid properties.
With respect to depending claim 24, Patel et al. discloses the HLB value within the range as claimed ([0016]).
With respect to depending claim 25, Patel et al. further discloses exemplary compositions including the wetting agent, as well as exemplary compositions including an alcohol ethoxylate in varying amounts (Tables 3, 4, 8, 9).  The Examiner additionally notes Wells et al. suggestions for the amount of additives to include within an invert emulsion drilling fluid ([0041]).  Although silent to the presence of the alcohol ethoxylate in pounds per barrel, and, thus as within the range as instantly claimed, one of ordinary skill would recognize the optimal amount thereof to employ since it has been held “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
With respect to depending claim 26, Patel et al. discloses wherein the aqueous fluids may include salts, wherein the salt concentration is less than that of sea water; exemplary salts include those that include calcium and carbonates ([0023]).  Although silent to the provision of calcium carbonate within the concentration specifically recited, since Patel et al. discloses wherein any In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Patel et al. in view of Wells et al. and TERGITOL® TMN-6, as applied to claim 20, above, and further in view of Walker et al. (US 4,508,628 – cited previously).
Patel et al. in view of Wells et al., provides for the method as claimed with respect to claim 20, as set forth above, wherein Patel et al. discloses wherein organophillic clay viscosifying agents may be included in the fluid ([0025]).  The reference, however, fails to disclose an example of such clays as a sepiolite as instantly claimed.  Walker et al. teaches organophillic clays used as gelling agents in invert emulsion drilling fluids (abstract), wherein exemplary organophillic clays include those based on sepiolite (col. 6, l. 1-38).  As such, it would have been obvious to one having ordinary skill in the art to try an organophillic sepiolite in the invert emulsion drilling fluid of Patel as the organophillic clay disclosed therein in order to provide for the gelling thereof with a known organophillic clay used for such a purpose.
Claims 20 and 22-26 are rejected under 35 U.S.C. 103 as being unpatentable over Patel et al. in view of Robbins et al. (US 6,147,047 – cited by Applicant on IDS).
With respect to independent claim 20, Patel et al. discloses a method of drilling a wellbore ([0002]), comprising: 

an oleaginous continuous phase ([0022]);
a non-oleaginous discontinuous phase ([0023]);
an emulsifier stabilizing the non-oleaginous discontinuous phase in the oleaginous continuous phase ([0016]);
an organophilic clay ([0025]);
a weighting agent ([0026]); and
at least one wetting agent ([0020]) having an HLB value ranging from about 4 to 10.5 ([0016]) that is selected such that the oleaginous wellbore fluid has a 600 rpm dial value of less than about 300 and a 10 minute gel strength as claimed (Table 5), wherein the wetting agent is an alcohol ethoxylate ([0020]); and
drilling the wellbore while circulating the oleaginous wellbore fluid in the wellbore ([0007]).
Patel et al. discloses the inclusion of an alcohol ethoxylate as noted above, an example of which is BIOADD 733 ([0035]).  Patel et al., however, fails to disclose an alcohol ethoxylate depicted by Formula I as claimed.
Robbins et al. teaches nonionic surfactants having an HLB of less than 10, and, preferably, less than 8 (col. 5, l. 29-40), wherein such surfactants include linear and branched higher alkoxylated alcohols, including ethoxylated alcohols, with the selection thereof being so that the HLB value is less than 10.  Examples thereof include those of the NEODOL series, including linear C12-15 alcohol ethoxylates having an HLB of 7.8 and C12-14 ethoxylated alcohols, 12-15 ethoxylated alcohol, and secondary ethoxylated alcohols including TERGITOL 15-S-3, a C11-15 secondary ethoxylated alcohol (col. 5, l. 41-66).  
Since Patel et al. discloses the use of an alcohol ethoxylate, in general, wherein the HLB thereof is between 4-9, and, and Robbins et al. provides examples of alcohol ethoxylates having an HLB within such a range, including those having an R group that includes at least a lauryl group, it would have been obvious to one having ordinary skill in the art to try an alcohol ethoxylate corresponding to the formula as claimed and taught by Robbins et al., in order to provide a nonionic surfactant having an HLB as desired by Patel et al..
The Examiner notes, Patel et al., in view of Robbins et al., suggests the oleaginous wellbore fluid comprising each of the components instantly claimed, as set forth above, and, further provides for the amounts thereof in ranges overlapping those instantly disclosed in the specification by Applicant. Although providing for the 600 rpm and 10 minute gel strength at a temperature different from that which is instantly claimed, since Patel et al. in view of Robbins et al. provides for the same composition as claimed, the 600 rpm dial value and 10 minute gel strength of the fluid would fall within the ranges as claimed since “Products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. See MPEP 2112.01(1), In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985), In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Warren Corp v D F Newfield Co, 1 F Supp 773, 22 USPQ 313 (EDNY 1934).  If there is any difference between the 600 rpm dial value and 10 minute gel strength of the fluid of Patel et al. in view of Robbins et al. and that of the instant claims, the difference would In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), and, therefore, given the use of the same components within the wellbore fluid, one of ordinary skill would recognize the optimal amounts of each component to provide in order to arrive at the desired fluid properties.
With respect to depending claim 22, Patel et al. in view of Robbins et al. teaches the oleaginous wellbore fluid including each of the elements as claimed.  Since Patel et al. in view of Robbins et al. provides for the same composition as claimed, the 10 minute gel strength at 40 degrees Fahrenheit would fall within the ranges as claimed since “Products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. See MPEP 2112.01(1), In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985), In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Warren Corp v D F Newfield Co, 1 F Supp 773, 22 USPQ 313 (EDNY 1934).  If there is any difference between the 10 minute gel strength at 40 degrees of the fluid of Patel et al. in view of Robbins et al. and that of the instant claims, the difference would have been minor and obvious since “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), and, therefore, given the use of the same components within the wellbore fluid, one of ordinary skill would recognize the optimal amounts of each component to provide in order to arrive at the desired fluid properties.
In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985), In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Warren Corp v D F Newfield Co, 1 F Supp 773, 22 USPQ 313 (EDNY 1934).  If there is any difference between the 6 rpm dial value of the fluid of Patel et al. in view of Robbins et al. and that of the instant claims, the difference would have been minor and obvious since “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), and, therefore, given the use of the same components within the wellbore fluid, one of ordinary skill would recognize the optimal amounts of each component to provide in order to arrive at the desired fluid properties.
With respect to depending claim 24, Patel et al. discloses the HLB value within the range as claimed ([0016]).  Additionally, Robbins et al. suggests the HLB of the at least one wetting agent as falling within the range as claimed (col. 5, l. 29-40).  
With respect to depending claim 25, Patel et al. further discloses exemplary compositions including the wetting agent, as well as exemplary compositions including an alcohol ethoxylate in varying amounts (Tables 3, 4, 8, 9).  The Examiner additionally notes Robbins et al. suggestions for the amount of nonionic surfactant is within the range of 0.1-25% (col. 6, l. 25-27).  Although silent to the presence of the alcohol ethoxylate in pounds In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
With respect to depending claim 26, Patel et al. discloses wherein the aqueous fluids may include salts, wherein the salt concentration is less than that of sea water; exemplary salts include those that include calcium and carbonates ([0023]).  Although silent to the provision of calcium carbonate within the concentration specifically recited, since Patel et al. discloses wherein any one or more salts may be incorporated into the aqueous phase, and at a concentration less than that of seawater, it would have been obvious to one having ordinary skill in the art to try a salt such as calcium carbonate within the range as claimed since it has been held “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Patel et al. in view of Robbins et al., as applied to claim 20, above, and further in view of Walker et al..
Patel et al. in view of Robbins et al., provides for the method as claimed with respect to claim 20, as set forth above, wherein Patel et al. discloses wherein organophillic clay viscosifying agents may be included in the fluid ([0025]).  The reference, however, fails to disclose an example of such clays as a sepiolite as instantly claimed.  Walker et al. teaches organophillic clays used as gelling agents in invert emulsion drilling fluids (abstract), wherein exemplary organophillic clays include those based on sepiolite (col. 6, l. 1-38).  As such, it .
Response to Arguments
Applicant’s arguments, amendments, and cancelation of claims previously rejected under 35 USC 112(b) have been fully considered.  The rejections under 35 USC 112(b) as previously set forth with respect thereto have been withdrawn. 
Applicant’s cancelation of claims 1-3 has rendered the rejection thereof moot.
Applicant’s arguments with respect to the rejections of claims as unpatentable over Patel et al. in view of Hough et al. have been fully considered and are persuasive in view of Applicant’s amendments to further narrow the Markush group for R in claim 20.  As such, the rejection over the prior art with respect thereto has been withdrawn.
Applicant’s arguments with respect to the rejections of claims as unpatentable over Patel et al. in view of Wells et al. have been fully considered.  Although the Examiner acknowledges Wells fails to explicitly disclose a group for R as now required by independent claim 20, a new grounds of rejection has been made with respect to the remaining options for R in that Wells et al. suggests ethoxylated alcohol surfactants of a series that includes at least a lauryl group for R.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela M DiTrani Leff whose telephone number is (571)272-2182.  The examiner can normally be reached on Monday-Friday, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 5712724137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Angela M DiTrani Leff/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        

ADL
05/25/21